                         Case 1:17-cr-00491-VM Document 11 Filed 10/09/19 Page 1 of 1

                                              KRANTZ &.___B-E RMAN LlP
 l.;,rry H   Krantz
                                                                                                                0/Cou,,ul
Marjotie E. Ber=
                                                                                                              LisaA. Cahill
 Hus}i D. Sandler                                                                                        Wc:ndy GcrstlIWIIl Pcimll
     Co,mstl

                                                                                                             Writer', E-mail
                                                                                                    lkrantz@krantzberman.com




                                                                                    October 8, 2019
      BY FAX (212) 805-6382

      The Honorable Victor Marrero, U.S.D.J.                                          · USDC SDNY              /;.
      United States Courthouse                                                           DOCUMENT                •
      500 Pearl Street - Suite 1040                                                    . FLECTRO\'ICALLY FILED
      New York, New York 1007
                                                                                        l)OC#:_,            j
                                                                                                          .4 I /2
                      Re:    United States v. James Moodhe, 17 Cr. 491 (VM)
                                                                                        D,HE IJ'::::-tPJ!k'll
      Dear Judge Marrero,
              I represent James Moodhe in the above referenced matter. Sentencing for Mr. Moodhe is
      currently scheduled for November 8, 2019. However, during that time I will be engaged in jury
      ~election for a trial in the Eastern District of New York- Central Islip - that is slated to last four
      weeks. Accordingly, with the government's consent, I respectfully request that Your Honor
      adjourn the sentencing of Mr. Moodhe to a date convenient to the Comt in late January 2019.
                      Thank you for your consideration of this request.


                                                                          Respectfully Submitted,




      cc:

                                                                      SO ORDERED.




             747 Third A'leoue 32nd Floor New York. New York 10017-2803 idcphone 212.661.0009 Fax 212.355.5009
                      140 Grand Street Sulte 705 White Plains, New York 10601-4831 Telephone 914.949.3909
                                                   www.krantzberman.com
